Citation Nr: 1608518	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent prior to July 27, 2015 and 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned a 30 percent rating, effective June 30, 2008.

Thereafter, in a July 2015 rating decision, the RO increased the rating for PTSD to 50 percent, effective July 27, 2015.

The Veteran testified before the undersigned at a Board videoconference hearing in January 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the July 2015 VA examination, the Veteran reported that his income consisted of social security and VA compensation.  It is unclear if these are Social Security disability benefits or merely Social Security income.  The Veteran's Social Security Administration (SSA) records are not currently associated with the claims file.  The records could contain information regarding the Veteran's service-connected PTSD and occupational capacity; therefore, there is a reasonable possibility that they may be relevant to the claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, at the July 2015 VA examination, the Veteran reported that he last worked approximately 7 years prior to the examination.  Additionally, during the January 2016 Board hearing, the Veteran reported that he had not worked full time in the past 6 to 7 years.  He stated that he stopped working due to his PTSD symptoms.  Therefore, the Board finds that a TDIU claim has been raised in this case.  

A review of the record shows that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim and adjudicate that issue.

2.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


